Citation Nr: 0424267	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  94-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1966 to July 
1969, and from October 1969 to November 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the TDIU 
claim.  

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 1993, a 
transcript of which is of record.  The veteran also requested 
a hearing before the Board in conjunction with this appeal, 
and such a hearing was scheduled for November 2001; however, 
the record indicates that this hearing was canceled.  
Accordingly, his request for a personal hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

In June 2003, the Board remanded this claim to the RO to 
insure compliance with the notice and assistance provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The RO 
undertook additional assistance, including the request for 
additional medical records and a VA orthopedic examination, 
issued a supplemental statement of the case, and returned the 
case to the Board. 

During the pendency of the TDIU claim, in August 2003, the 
veteran entered claims for increased ratings for his service-
connected disabilities.  In a May 2004 rating decision, the 
RO granted an increased rating to 40 percent for the 
veteran's service-connected lumbosacral strain, effective 
from August 21, 2003; denied an increased rating (in excess 
of 20 percent) for service-connected residuals of a pelvis 
fracture with right leg shortening; and denied an increased 
rating (in excess of 30 percent) for service-connected post-
operative residuals of arthrotomy of the left knee.  




FINDINGS OF FACT

1.  All evidence necessary to decide the TDIU claim on appeal 
has been obtained; VA has notified the veteran of the 
evidence needed to substantiate the TDIU claim addressed in 
this decision, has obtained all relevant evidence designated 
by the veteran, and afforded the veteran VA medical 
examinations and opinions, in order to assist him in 
substantiating his claim for VA compensation benefits; 
further, in light of the grant of TDIU, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating that claim. 

2.  The veteran is currently service-connected for the 
following disabilities: post-operative residuals of a left 
knee arthrotomy, rated as 30 percent disabling; residuals of 
a fractured pelvis (with right leg shortening), rated as 20 
percent disabling; lumbosacral strain, rated as 40 percent 
disabling; and residuals of a laparotomy with appendectomy, 
rated zero percent.  With consideration of the bilateral 
factor, his combined service-connected rating is 70 percent.   

3.  The veteran has a high school general equivalency diploma 
(GED) with one year of college; his employment experience 
includes work as a carpenter, a cab driver, and pipefitting 
work with a heating and cooling company.  

4.  The evidence is in relative equipoise on the question of 
whether the veteran's service-connected disabilities preclude 
him from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a TDIU have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim; therefore, no further development 
is needed.

II.  Entitlement to a TDIU

The veteran essentially contends that his service-connected 
disabilities preclude his ability to engage in substantially 
gainful employment.  The record reflects that the veteran is 
currently service connected for the following disabilities: 
post-operative residuals of a left knee arthrotomy, rated as 
30 percent disabling; residuals of a fractured pelvis (with 
right leg shortening), rated as 20 percent disabling; 
lumbosacral strain, rated 40 percent disabling from August 
21, 2003; and residuals of a laparotomy with appendectomy, 
rated zero percent.   

The record further reflects that the veteran has a GED with 
one year of college.  His employment experience includes work 
as a carpenter, a cab driver, and pipefitting work with a 
heating and cooling company.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16.  The term unemployability, as used 
in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See Van Hoose, 4 Vet. 
App. 361.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the central inquiry in 
determining whether a veteran is entitled to a TDIU is 
whether service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad, 5 Vet. 
App. 524. 

The issue is whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  The Board finds that the 
veteran meets the 38 C.F.R. § 4.16(a) criteria of two or more 
service-connected disabilities with at least one disability 
rated at 40 percent or more and, with consideration of the 
bilateral factor, sufficient additional disability to bring 
the combined rating to 70 percent.  

After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's service-connected disabilities preclude him 
from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.  The evidence weighing against the veteran's 
claim includes two unfavorable VA medical opinions in April 
2003 and March 2004 to the effect that the veteran's service-
connected disabilities alone did not prevent him from 
obtaining or maintaining substantially gainful employment for 
which he is qualified by his background.  The March 2004 
opinion was based on the assumption that the veteran could 
still be a driver because he could flex the knee and hips at 
90 degrees, these conditions had been present while the 
veteran was gainfully employed, and X-ray findings of the 
lumbar spine were the same as 1993.  The unfavorable evidence 
also reflects that the veteran has various non-service-
connected disabilities, including long term alcohol and drug 
(prescription and other) abuse, residuals of a cervical spine 
injury with status-post laminectomy-fusion, a psychiatric 
disorder, a seizure disorder, hypertension, hepatitis C, and 
chronic obstructive pulmonary disease.

The evidence weighing in favor of the veteran's claim 
includes the fact that the veteran has multiple orthopedic 
disabilities that manifest chronic low back pain, lumbar 
spasms, severe degenerative disc and joint disease of the 
lumbar spine, hip pain, right leg shortening, left knee 
arthritis, and knee pain.  The low back pain and left knee 
pain were reported to increase with walking for any 
significant distance or prolonged standing.  Considering what 
type of employment the veteran is able to obtain or maintain, 
the veteran has a GED with one year of college.  While the 
veteran has been employed as a carpenter, a cab driver, and 
pipefitting work with a heating and cooling company, the 
nature of his orthopedic disabilities, especially lumbosacral 
strain (rated as 40 percent disabling), would preclude the 
bending and heavy lifting required for such occupations as 
carpentry and pipefitting.  

Although the March 2004 VA opinion was that the veteran's 
service-connected disabilities alone did not prevent the 
veteran from obtaining or maintaining substantially gainful 
employment for which he is qualified by his background, this 
opinion was based in large part on the assumption that the 
veteran could still perform the physical functions to be a 
driver.  Driving would require prolonged sitting, which would 
be impaired by the veteran's lumbosacral spine and residuals 
of a fractured pelvis.  The record further raises some 
question as to whether the veteran would be able to maintain 
substantially gainful employment as a driver, however, 
because treatment for the veteran's orthopedic disabilities 
includes oral narcotics and morphine sulphate patches.  

With regard to the basis of the March 2004 VA opinion that X-
ray findings of the lumbar spine had not changed since 1993, 
this interpretation is somewhat called into question by an 
actual comparison of the X-ray findings.  X-ray findings at 
the referenced 1993 VA examination were interpreted as 
showing a somewhat narrowed intervertebral disc at L5-S1 with 
minor arthritic spurring, whereas X-rays of the lumbar spine 
in March 2004 revealed "severe" scoliosis and "marked" 
disc space narrowing.   

A March 2002 treatment report by the veteran's physician 
includes the conclusion that the veteran was "totally 
disabled."  Although this report did not specifically 
differentiate between service-connected and non-service-
connected disabilities, the examination report upon which 
this opinion was based noted subjective complaints and 
objective clinical findings that pertained primarily to the 
veteran's service-connected orthopedic disabilities.  The 
subjective complaints included chronic low back pain, with 
objective findings of antalgic gait with the use of a cane, 
tenderness, and lumbar radiculopathy.  Likewise, an August 
2003 VA physician's statement reflects the opinion that the 
veteran was "totally disabled," but did not specifically 
differentiate between service-connected and non-service-
connected disabilities.   

In this case, even though the clinical records show 
significant non- service-connected disabilities, the medical 
opinion evidence does not clearly attribute the veteran's 
unemployability to the non-service-connected disabilities.  
For example, the April 2003 VA examination report noted that 
the veteran had a history of aortic valve replacement and 
coronary artery bypass surgery, hepatitis C, a seizure 
disorder, hypertension, and alcoholism, but the examiner did 
not indicate as part of the opinion what impact these non-
service-connected disabilities had on the veteran's ability 
to obtain or maintain substantially gainful employment.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

As the evidence is in relative equipoise on the question of 
whether the veteran's service-connected disabilities preclude 
him from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background, the Board finds that, with the resolution of 
reasonable doubt in the veteran's favor, the criteria for the 
assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16.  


ORDER

A TDIU is granted, subject to the criteria governing the 
payment of monetary awards.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



